Exhibit 10.17




THIS SECURITY AGREEMENT (the “Agreement”), dated  January 26, 2012, is made and
granted by HEALTH ENHANCEMENT PRODUCTS, INC.., a Nevada corporation (the
“Grantor”), to THE VENTURE GROUP LLC, a Maryland limited liability company, as
Secured Party (the “Secured Party”).




PRELIMINARY STATEMENTS.




(1)

The Grantor and the Secured Party have entered into a Subscription Agreement as
of the date hereof for the issuance by the Company of a Subordinated Convertible
Promissory Note (the “Note”) in the principal amount of up to $500,000, $332,000
of which shall be funded on the date hereof, and the remaining $168,000 shall be
funded by February 3, 2012 (the “ Agreement”).




(2)

Pursuant to the Agreement, the Grantor is entering into this Agreement in order
to grant to the Secured Party a security interest in the Collateral (as
hereinafter defined).




(3)

It is a condition to the funding provided by the Secured Party under the
Agreement that the Grantor shall have granted the assignment and security
interest and made the pledge and assignment contemplated by this Agreement.




(4)

Secured Party has executed that certain Intercreditor Agreement of even date
herewith (“Intercreditor Agreement”) with Grantor and HEP Investments, LLC
(“HEP”).




(5)

Further, unless otherwise defined in this Agreement, terms defined in Article 8
or 9 of the UCC (as defined below) are used in this Agreement as such terms are
defined in such Article 8 or 9.  “UCC” means the Uniform Commercial Code as in
effect, from time to time, in the State of Maryland; provided that, if
perfection or the effect of perfection or non-perfection or the priority of any
security interest in any Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of Maryland, “UCC” means the
Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.  




NOW, THEREFORE, in consideration of the premises and in order to induce the
Secured Party to provide the funding under the Agreement, the Grantor hereby
agrees with the Secured Party as follows:




Section 1.

Grant of Security




The Grantor hereby grants to the Secured Party a subordinated security interest
in the Grantor’s right, title and interest in and to the following, in each
case, as to each type of property described below, whether now owned or
hereafter acquired by the Grantor, wherever located, and whether now or
hereafter existing or arising (collectively, the “Collateral”):




(a)

All “Accounts,” “Chattel Paper,” “Documents,” “Equipment,” “General
 Intangibles,”  “Goods,” “Instruments” and “Inventory, as those terms are
defined in the UCC.




(b)

the following intellectual property of the Company (collectively, the
“Intellectual Property Collateral”):




(i)

all patents, including, without limitation the United States Patents listed on
Schedule IV hereto, all patent applications, utility models and statutory
invention registrations, all inventions claimed or disclosed therein and all
improvements thereto (“Patents”);




(ii)

all trademarks, service marks, domain names, trade dress, logos, designs,
slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered (provided that no security
interest shall be granted in United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law), together, in
each case, with the goodwill symbolized thereby (“Trademarks”);




(iii)

all copyrights, including, without limitation, copyrights in Computer Software
(as hereinafter defined), internet web sites and the content thereof, whether
registered or unregistered (“Copyrights”);





--------------------------------------------------------------------------------




(iv)

all computer software, programs and databases (including, without limitation,
source code, object code and all related applications and data files), firmware
and documentation and materials relating thereto, together with any and all
maintenance rights, service rights, programming rights, hosting rights, test
rights, improvement rights, renewal rights and indemnification rights and any
substitutions, replacements, improvements, error corrections, updates and new
versions of any of the foregoing (“Computer Software”);




(v)

all confidential and proprietary information, including, without limitation,
know-how, trade secrets, manufacturing and production processes and techniques,
inventions, research and development information, databases and data, including,
without limitation, technical data, financial, marketing and business data,
pricing and cost information, business and marketing plans and customer and
supplier lists and information (collectively, “Trade Secrets”), and all other
intellectual, industrial and intangible property of any type, including, without
limitation, industrial designs and mask works;




(vi)

all registrations and applications for registration for any of the foregoing;




(vii)

all tangible embodiments of the foregoing, all rights in the foregoing provided
by international treaties or conventions, all rights corresponding thereto
throughout the world and all other rights of any kind whatsoever of the Grantor
accruing thereunder or pertaining thereto;




(viii)

all agreements, permits, consents, orders and franchises relating to the
license, development, use or disclosure of any of the foregoing to which the
Grantor, now or hereafter, is a party or a beneficiary, including, without
limitation, any agreements set forth in Schedule IV hereto (“IP Agreements”);
and




(ix)

any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages;




(a)

all books and records (including, without limitation, customer lists, credit
files, printouts and other computer output materials and records) of the Grantor
pertaining to any of the Collateral; and




(b)

all proceeds of, collateral for, income, royalties and other payments now or
hereafter due and payable with respect to, and supporting obligations relating
to, any and all of the Collateral (including, without limitation, proceeds,
collateral and supporting obligations that constitute property of the types
described in clauses (a) through (c) of this Section 1 and this clause (d)) and,
to the extent not otherwise included, all (A) payments under insurance (whether
or not the Secured Party is the loss payee thereof), or any indemnity, warranty
or guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral, (B) tort claims, including, without limitation,
all commercial tort claims and (C) cash.




NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE SECURED PARTY ACKNOWLEDGES
AND AGREES THAT THE SECURITY INTEREST GRANTED TO IT HEREUNDER IS SUBORDINATE IN
ALL RESPECTS TO THE SECURITY INTEREST GRANTED TO HEP IN THE SECURITY AGREEMENTS
DELIVERED BY GRANTOR TO HEP (“HEP SECURITY AGREEMENTS”), AND THAT ALL RIGHTS
GRANTED TO THE SECURED PARTY ARE SUBJECT TO THE SECURITY INTEREST GRANTED TO HEP
AND TO THE INTERECREDITOR AGREEMENT.




Section 2.

Security for Obligations




This Agreement secures the payment of all obligations of the Grantor now or
hereafter existing under the Note, whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement obligations, interest,
premiums, penalties, indemnifications, contract causes of action, costs,
expenses or otherwise (all such obligations being the “Secured Obligations”).





2




--------------------------------------------------------------------------------




Section 3.

Grantor Remains Liable




Anything herein to the contrary notwithstanding, (a) the Grantor shall remain
liable under the contracts and agreements included in the Grantor’s Collateral
to the extent set forth therein to perform all of its duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by the Secured Party of any of the rights hereunder shall not
release the Grantor from any of its duties or obligations under the contracts
and agreements included in the Collateral and (c) the Secured Party shall not
have any obligation or liability under the contracts and agreements included in
the Collateral by reason of this Agreement or any other Loan Document, nor shall
the Secured Party be obligated to perform any of the obligations or duties of
the Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.




Section 4.

Representations and Warranties




The Grantor represents and warrants as follows:




(a)

The Grantor’s exact legal name, as defined in Section 9-503(a) of the UCC, is
correctly set forth in Schedule I hereto.  The Grantor has only the trade names,
domain names and marks listed on Schedule IV hereto.  The Grantor is located
(within the meaning of Section 9-307 of the UCC) and has its chief executive
office in the state or jurisdiction set forth in Schedule I hereto.  The
information set forth in Schedule I hereto with respect to the Grantor is true
and accurate in all respects.  The Grantor has not previously changed its name,
location, chief executive office, place where it maintains its agreements, type
of organization, jurisdiction of organization or organizational identification
number from those set forth in Schedule I hereto except as disclosed in Schedule
III hereto.   




(b)

All of the Equipment of the Grantor is located at the places specified therefor
in Schedule II hereto, as such Schedule II may be amended from time to time
pursuant to Section 8(a).  Within the 5 years preceding the execution of this
Agreement, the Grantor has not previously changed the location of its Equipment
except as set forth in Schedule III hereto.  




(c)

The Grantor is the legal and beneficial owner of the Collateral free and clear
of any lien, claim, option or right of others, except for the security interest
created under this Agreement and under those certain Security Agreements
executed by Grantor in favor of HEP Investments, LLC dated December 1, 2011 (the
“HEP Security Agreements”).  No effective financing statement or other
instrument similar in effect covering all or any part of such Collateral or
listing the Grantor or any trade name of the Grantor as debtor is on file in any
recording office, except such as may have been filed in favor of the Secured
Party relating to the Loan Documents or in connection with the HEP Security
Agreement.  




(d)

The Grantor has exclusive possession and control of the Equipment.  In the case
of Equipment located on leased premises or in warehouses, no lessor or
warehouseman of any premises or warehouse upon or in which such Equipment is
located has (i) issued any warehouse receipt or other receipt in the nature of a
warehouse receipt in respect of any Equipment, (ii) issued any document for any
of the Grantor’s Equipment, (iii) received notification of any secured party’s
interest (other than the security interest granted hereunder or in connection
with the HEP Security Agreements) in the Grantor’s Equipment or (iv) any lien,
claim or charge (based on contract, statute or otherwise) on such Equipment.   




(e)

All filings and other actions (including, without limitation, (A) actions
necessary to obtain control of Collateral as provided in Sections 9-104, 9-105,
9-106 and 9-107 of the UCC  and (B) actions necessary to perfect the Secured
Party’s security interest with respect to Collateral evidenced by a certificate
of ownership) necessary to perfect the security interest in the Collateral of
the Grantor created under this Agreement shall be made and be in full force and
effect promptly after the closing contemplated by the Agreement, and this
Agreement create in favor of the Secured Party a valid and, together with such
filings and other actions, but subordinated security interest in the Collateral
of the Grantor, securing the payment of the Secured Obligations.




(f)

Except as may be required or prohibited by the Intercreditor Agreement, no
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body or any other third party is
required for (i) the grant by the Grantor of the security interest granted
hereunder or for the execution, delivery or performance of this Agreement by the
Grantor, (ii) the perfection or maintenance of the security interest created
hereunder (including the first priority nature of such security interest),
except for the filing of financing and continuation statements under the UCC,
which financing statements shall be made and be in full force and effect
promptly after the closing contemplated by the Agreement, and the recordation of
the Intellectual Property Security Agreements referred to in Section 12(f) with
the U.S. Patent and Trademark Office and the U.S. Copyright Office, which
Agreements  shall be recorded and be in full force and effect promptly after the
closing, or (iii) the exercise by the Secured Party of its rights provided for
in this Agreement or the remedies in respect of the Collateral pursuant to this
Agreement.





3




--------------------------------------------------------------------------------




(g)

As to itself and its Intellectual Property Collateral:




(i)

The operation of the Grantor’s business as currently conducted or as
contemplated to be conducted and the use of the Intellectual Property Collateral
in connection therewith do not conflict with, infringe, misappropriate, dilute,
misuse or otherwise violate the intellectual property rights of any third party.




(ii)

The Grantor is the exclusive owner of all right, title and interest in and to
the Intellectual Property Collateral, and is entitled to use all Intellectual
Property Collateral subject only to the terms of the IP Agreements and HEP
Security Agreements.  




(iii)

The Intellectual Property Collateral set forth on Schedule IV hereto includes
all of the patents, patent applications, domain names, trademark registrations
and applications, copyright registrations and applications and IP Agreements
owned by the Grantor.




(iv)

The Intellectual Property Collateral is subsisting and has not been adjudged
invalid or unenforceable in whole or part, and to the best of the Grantor’s
knowledge, is valid and enforceable.  The Grantor is not aware of any uses of
any item of  Intellectual Property Collateral that could be expected to lead to
such item becoming invalid or unenforceable.




(v)

The Grantor has made or performed all filings, recordings and other acts and has
paid all required fees and taxes to maintain and protect its interest in each
and every item of Intellectual Property Collateral in full force and effect in
such jurisdictions where it deemed appropriate, and to protect and maintain its
interest therein including, without limitation, recordations of any of its
interests in the Patents and Trademarks with the U.S. Patent and Trademark
Office and in corresponding national and international patent offices, and
recordation of any of its interests in the Copyrights with the U.S. Copyright
Office and in corresponding national and international copyright offices.  The
Grantor has used proper statutory notice in connection with its use of each
patent, trademark and copyright in the Intellectual Property Collateral.




(vi)

No claim, action, suit, investigation, litigation or proceeding is pending
against the Grantor (i) based upon or challenging or seeking to deny or restrict
the Grantor’s rights in or use of any of the Intellectual Property Collateral,
(ii) alleging that the Grantor’s rights in or use of the Intellectual Property
Collateral or that any services provided by, processes used by, or products
manufactured or sold by, the Grantor infringe, misappropriate, dilute, misuse or
otherwise violate any patent, trademark, copyright or any other proprietary
right of any third party, or (iii) alleging that the Intellectual Property
Collateral is being licensed or sublicensed in violation or contravention of the
terms of any license or other agreement.  No Person is engaging in any activity
that infringes, misappropriates, dilutes, misuses or otherwise violates the
Intellectual Property Collateral or the Grantor’s rights in or use thereof.
 Except as set forth on Schedule IV hereto, the Grantor has not granted any
license, release, covenant not to sue, non-assertion assurance, or other right
to any Person with respect to any part of the Intellectual Property Collateral.
 The consummation of the transactions contemplated by the Agreement will not
result in the termination or impairment of any of the Intellectual Property
Collateral.




(vii)

With respect to each IP Agreement: (A) such IP Agreement is valid and binding
and in full force and effect and represents the entire agreement between the
respective parties thereto with respect to the subject matter thereof; (B) such
IP Agreement will not cease to be valid and binding and in full force and effect
on terms identical to those currently in effect as a result of the rights and
interest granted herein, nor will the grant of such rights and interest
constitute a breach or default under such IP Agreement or otherwise give any
party thereto a right to terminate such IP Agreement; (C) the Grantor has not
received any notice of termination or cancellation under such IP Agreement; (D)
the Grantor has not received any notice of a breach or default under such IP
Agreement, which breach or default has not been cured; (E) the Grantor has not
granted to any other third party any rights, adverse or otherwise, under such IP
Agreement; and (F) neither the Grantor nor any other party to such IP Agreement
is in breach or default thereof in any material respect, and no event has
occurred that, with notice or lapse of time or both, would constitute such a
breach or default or permit termination, modification or acceleration under such
IP Agreement.





4




--------------------------------------------------------------------------------




(viii)

To the best of the Grantor’s knowledge, (A) none of the Trade Secrets of the
Grantor has been used, divulged, disclosed or appropriated to the detriment of
the Grantor for the benefit of any other Person other than the Grantor; (B) no
employee, independent contractor or agent of the Grantor has misappropriated any
trade secrets of any other Person in the course of the performance of his or her
duties as an employee, independent contractor or agent of the Grantor; and (C)
no employee, independent contractor or agent of the Grantor is in default or
breach of any term of any employment agreement, non-disclosure agreement,
assignment of inventions agreement or similar agreement or contract relating in
any way to the protection, ownership, development, use or transfer of the
Grantor’s Intellectual Property Collateral.




(ix)

The Grantor and the Intellectual Property Collateral are not subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling
restricting the use of any Intellectual Property Collateral or that would impair
the validity or enforceability of such Intellectual Property Collateral.




Section 5.

Further Assurances




Subject in all cases to the Intercreditor Agreement, (a)  The Grantor agrees
that from time to time, at the expense of the Grantor, the Grantor will promptly
execute and deliver, or otherwise authenticate, all further instruments and
documents, and take all further action that may be reasonably necessary or
desirable, or that the Secured Party may reasonably request, in order to perfect
and protect any pledge or security interest granted or purported to be granted
by the Grantor hereunder or to enable the Secured Party to exercise and enforce
its rights and remedies hereunder with respect to any Collateral of the Grantor.
 Without limiting the generality of the foregoing, the Grantor will (i) execute
or authenticate and file such financing or continuation statements, or
amendments thereto, and such other instruments or notices, as may reasonably be
necessary or desirable, or as the Secured Party may reasonably request, in order
to perfect and preserve the security interest granted or purported to be granted
by the Grantor hereunder; (ii) take all reasonable action to ensure that the
Secured Party’s security interest is noted on any certificate of ownership
related to any Collateral evidenced by a certificate of ownership; and (iii)
deliver to the Secured Party evidence that all other action that the Secured
Party may deem reasonably necessary or desirable in order to perfect and protect
the security interest created by the Grantor under this Agreement has been
taken.




(a)

The Grantor hereby authorizes the Secured Party to file one or more financing or
continuation statements, and amendments thereto, including, without limitation,
one or more financing statements indicating that such financing statements cover
all assets or all personal property (or words of similar effect) of the Grantor,
in each case without the signature of the Grantor, and regardless of whether any
particular asset described in such financing statements falls within the scope
of the UCC or the granting clause of this Agreement.  A photocopy or other
reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.  The Grantor ratifies its authorization for the Secured
Party to have filed such financing statements, continuation statements or
amendments filed prior to the date hereof.




(b)

The Grantor will furnish to the Secured Party from time to time statements and
schedules further identifying and describing the Collateral of the Grantor and
such other reports in connection with such Collateral as the Secured Party may
reasonably request, all in reasonable detail.




(c)

Subject in all cases to the Intercreditor Agreement, the Grantor will furnish to
the Secured Party on or prior to the fifth anniversary of the date hereof (but
not more than six months prior thereto), an opinion of counsel, from outside
counsel reasonably satisfactory to the Secured Party, to the effect that all
financing or continuation statements have been filed, and all other action has
been taken (including, without limitation, action necessary to (i) give the
Secured Party control over the Collateral as provided in Sections 9-104, 9-105,
9-106 and 9-107 of the UCC and (ii)  cause the security interest in any
Collateral evidenced by a certificate of ownership to be noted on such
certificate of ownership) to perfect continuously from the date hereof the
security interest granted hereunder.




Section 6.

As to Equipment




(a)

The Grantor will keep the Equipment at the places therefor specified in
Section 4(b) or, upon 30 days’ prior written notice to the Secured Party, at
such other places designated by the Grantor in such notice.  Upon the giving of
such notice, Schedule II shall be automatically amended to add any new locations
specified in the notice.




(b)

The Grantor will cause the Equipment of the Grantor to be maintained and
preserved in the same condition, repair and working order as when new, ordinary
wear and tear excepted, and in accordance with any manufacturer’s manual, and
will forthwith, or in the case of any loss or damage to any of such Equipment as
soon as practicable after the occurrence thereof, make or cause to be made all
repairs, replacements and other improvements in connection therewith that are
necessary or desirable to such end.  The Grantor will promptly furnish to the
Secured Party a statement respecting any loss or damage to any of the Equipment
of the Grantor.





5




--------------------------------------------------------------------------------




(c)

The Grantor will pay promptly when due all property and other taxes, assessments
and governmental charges or levies imposed upon, and all claims (including,
without limitation, claims for labor, materials and supplies) against, the
Equipment of the Grantor.




Section 7.

Post-Closing Changes; Bailees




(a)

The Grantor will not change its name, type of organization, jurisdiction of
organization, organizational identification number or location from those set
forth in Section 4(a) of this Agreement without first giving at least 30 days’
prior written notice to the Secured Party and taking all action required by the
Secured Party for the purpose of perfecting or protecting the security interest
granted by this Agreement.  The Grantor will not change the location of the
Equipment from the locations therefor specified in Sections 4(a) and 4(b)
without first giving the Secured Party 30 days’ prior written notice of such
change.  The Grantor will not become bound by a security agreement authenticated
by another Person (determined as provided in Section 9-203(d) of the UCC)
without giving the Secured Party 30 days’ prior written notice thereof and
taking all action required by the Secured Party to ensure that the perfection
and first priority nature of the Secured Party’s security interest in the
Collateral will be maintained.  The Grantor will hold and preserve its records
relating to the Collateral and will permit representatives of the Secured Party
upon reasonable notice at any time during normal business hours to inspect and
make abstracts from such records and other documents.  If the Grantor does not
have an organizational identification number and later obtains one, it will
forthwith notify the Secured Party of such organizational identification number.




(b)

If any Collateral of the Grantor is at any time in the possession or control of
a warehouseman, bailee or agent, or if the Secured Party so requests the Grantor
will (i) notify such warehouseman, bailee or agent of the security interest
created hereunder, (ii) instruct such warehouseman, bailee or agent to hold,
subject to the Intercreditor Agreement, all such Collateral solely for the
Secured Party’s account subject only to the Secured Party’s instructions (which
shall permit such Collateral to be removed by the Grantor in the ordinary course
of business until the Secured Party notifies such warehouseman, bailee or agent
that an Event of Default has occurred and is continuing), (iii) use best
efforts, to cause such warehouseman, bailee or agent to authenticate a record
acknowledging that it holds possession of such Collateral for the Secured
Party’s benefit subject to the Intercreditor Agreement and shall act solely on
the instructions of the Secured Party without the further consent of the Grantor
or any other Person except for HEP, and (iv) make such authenticated record
available to the Secured Party.




Section 8.

Reserved.




Section 9.

As to Intellectual Property Collateral




(a)

With respect to each item of its Intellectual Property Collateral, the Grantor
agrees to take, at its expense, all necessary steps, including, without
limitation, in the U.S. Patent and Trademark Office, the U.S. Copyright Office
and any other governmental authority, to (i) maintain the validity and
enforceability of such Intellectual Property Collateral and maintain such
Intellectual Property Collateral in full force and effect, as it deems
appropriate and (ii) pursue as it deems appropriate the registration and
maintenance of each patent, trademark, or copyright registration or application,
now or hereafter included in such Intellectual Property Collateral of the
Grantor, including, without limitation, the payment of required fees and taxes,
the filing of responses to office actions issued by the U.S. Patent and
Trademark Office, the U.S. Copyright Office or other governmental authorities,
the filing of applications for renewal or extension, the filing of affidavits
under Sections 8 and 15 of the U.S. Trademark Act, the filing of divisional,
continuation, continuation-in-part, reissue and renewal applications or
extensions, the payment of maintenance fees and the participation in
interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings.  The Grantor shall take all steps which it deems
reasonable and appropriate under the circumstances to preserve and protect each
item of its Intellectual Property Collateral, including, without limitation,
maintaining the quality of any and all products or services used or provided in
connection with any of the Trademarks, consistent with the quality of the
products and services as of the date hereof, and taking all steps necessary to
ensure that all licensed users of any of the Trademarks use such consistent
standards of quality.




(b)

With respect to its Intellectual Property Collateral, the Grantor agrees to
execute or otherwise authenticate an agreement, in substantially the form set
forth in Exhibit A hereto or otherwise in form and substance satisfactory to the
Secured Party (an “Intellectual Property Security Agreement”), for recording the
security interest granted hereunder to the Secured Party in such Intellectual
Property Collateral with the U.S. Patent and Trademark Office, the U.S.
Copyright Office and any other governmental authorities necessary to perfect the
security interest hereunder in such Intellectual Property Collateral.





6




--------------------------------------------------------------------------------




(c)

The Grantor agrees that should it obtain an ownership interest in any item of
the type set forth in Section 1(b) that is not on the date hereof a part of the
Intellectual Property Collateral (“After-Acquired Intellectual Property”) (i)
the provisions of this Agreement shall automatically apply thereto, and (ii) any
such After-Acquired Intellectual Property and, in the case of trademarks, the
goodwill symbolized thereby, shall automatically become part of the Intellectual
Property Collateral subject to the terms and conditions of this Agreement with
respect thereto.  The Grantor shall give prompt written notice to the Secured
Party identifying the After-Acquired Intellectual Property, and the Grantor
shall execute and deliver to the Secured Party with such written notice, or
otherwise authenticate, an agreement substantially in the form of Exhibit B
hereto or otherwise in form and substance satisfactory to the Secured Party (an
“IP Security Agreement Supplement”) covering such After-Acquired Intellectual
Property which IP Security Agreement Supplement shall be recorded with the U.S.
Patent and Trademark Office, the U.S. Copyright Office and any other
governmental authorities necessary to perfect the security interest hereunder in
such After-Acquired Intellectual Property.




Section 10.

Transfers and Other Liens




The Grantor agrees that it will not (i) sell, assign or otherwise dispose of, or
grant any option with respect to, any of the Collateral, other than sales,
assignments and other dispositions of Collateral, and options relating to
Collateral, except in the ordinary course of its business, or (ii) create or
suffer to exist any Lien upon or with respect to any of the Collateral of the
Grantor except for the pledge, assignment and security interest created under
this Agreement and the HEP Security Agreements.




Section 11.

Reserved




Section 12.

Secured Party May Perform




Subject to the Intercreditor Agreement, if the Grantor fails to perform any
agreement contained herein, the Secured Party may, but without any obligation to
do so and without notice, itself perform, or cause performance of, such
agreement, and the expenses of the Secured Party incurred in connection
therewith shall be payable by the Grantor under Section 15.




Section 13.

The Secured Party’s Duties




Subject in all cases to the Intercreditor Agreement:




The powers conferred on the Secured Party hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers.  Except for the safe custody of any Collateral in its possession
and the accounting for moneys actually received by it hereunder, the Secured
Party shall have no duty as to any Collateral, as to ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Collateral, whether or not the Secured Party has
or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral.  The Secured Party shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which it accords its own property.




(a)

Anything contained herein to the contrary notwithstanding, the Secured Party may
from time to time, when the Secured Party deems it to be necessary, appoint one
or more subagents (each a “Subagent”) for the Secured Party hereunder with
respect to all or any part of the Collateral.  In the event that the Secured
Party so appoints any Subagent with respect to any Collateral, (i) the
assignment and pledge of such Collateral and the security interest granted in
such Collateral by the Grantor hereunder shall be deemed for purposes of this
Security Agreement to have been made to such Subagent, in addition to the
Secured Party, as security for the Secured Obligations of the Grantor, (ii) such
Subagent shall automatically be vested, in addition to the Secured Party, with
all rights, powers, privileges, interests and remedies of the Secured Party
hereunder with respect to such Collateral, and (iii) the term “Secured Party,”
when used herein in relation to any rights, powers, privileges, interests and
remedies of the Secured Party with respect to such Collateral, shall include
such Subagent; provided, however, that no such Subagent shall be authorized to
take any action with respect to any such Collateral unless and except to the
extent expressly authorized in writing by the Secured Party.




Section 14.

Remedies




Subject always to the rights and remedies of HEP Investments, LLC under the HEP
Security Agreements and subject to the Intercreditor Agreement, if any Event of
Default shall have occurred and be continuing:





7




--------------------------------------------------------------------------------




(a)

The Secured Party may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party upon default under the UCC (whether
or not the UCC applies to the affected Collateral) and also may, subject to
compliance with applicable laws:  (i) require the Grantor to, and the Grantor
hereby agrees that it will at its expense and upon request of the Secured Party
forthwith, assemble all or part of the Collateral as directed by the Secured
Party and make it available to the Secured Party at a place and time to be
designated by the Secured Party that is reasonably convenient to both parties;
(ii) without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the Secured
Party’s offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as the Secured Party may deem commercially reasonable;
(iii) occupy any premises owned or leased by the Grantor where the Collateral or
any part thereof is assembled or located for a reasonable period in order to
effectuate its rights and remedies hereunder or under law, without obligation to
the Grantor in respect of such occupation; and (iv) exercise any and all rights
and remedies of the Grantor under or in connection with the Collateral, or
otherwise in respect of the Collateral, including, without limitation, any and
all rights of the Grantor to exercise all other rights and remedies with respect
to the other Collateral, including, without limitation, those set forth in
Section 9-607 of the UCC.  The Grantor agrees that, to the extent notice of sale
shall be required by law, at least ten days’ notice to the Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification.  The Secured Party shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given.  The Secured Party may adjourn any public or private sale from time
to time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.




(b)

Any cash held by or on behalf of the Secured Party and all cash proceeds
received by or on behalf of the Secured Party in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Secured Party, be held by the Secured Party as
collateral for, and/or then or at any time thereafter applied (after payment of
any amounts payable to the Secured Party pursuant to Section 17) in whole or in
part by the Secured Party against, all or any part of the Secured Obligations.
 Any surplus of such cash or cash proceeds held by or on the behalf of the
Secured Party and remaining after payment in full of all the Secured Obligations
shall be paid over to the Grantor or to whomsoever may be lawfully entitled to
receive such surplus.




(c)

All payments received by the Grantor in respect of the Collateral and outside
the ordinary course of Grantor’s business shall be received in trust for the
benefit of the Secured Party, shall be segregated from other funds of the
Grantor and shall be forthwith paid over to the Secured Party in the same form
as so received (with any necessary endorsement).




(d)

In the event of any sale or other disposition of any of the Intellectual
Property Collateral of the Grantor, the goodwill symbolized by any Trademarks
subject to such sale or other disposition shall be included therein, and the
Grantor shall supply to the Secured Party or its designee the Grantor’s know-how
and expertise, and documents and things relating to any Intellectual Property
Collateral subject to such sale or other disposition, and the Grantor’s customer
lists and other records and documents relating to such Intellectual Property
Collateral and to the manufacture, distribution, advertising and sale of
products and services of the Grantor.




(e)

Notwithstanding anything to the contrary in this Section, the remedies of the
Lender hereunder shall be limited to the realization and application to the
payment of the Secured Obligations of amounts of cash not to exceed in the
aggregate $500,000 in principal amount of Note plus interest, default interest,
penalties, fees or other amounts payable in respect of such Note, or any
interest, default interest, penalties, fees or other amounts arising in
connection therewith.




Section 15.

Indemnity and Expenses




(a)

The Grantor agrees to indemnify, defend and save and hold harmless the Secured
Party and each of its Affiliates and their respective officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against,
and shall pay on demand, any and all claims, damages, losses, liabilities and
expenses (including, without limitation, reasonable fees and expenses of
counsel) that may be incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or resulting from a
material breach by the Company of its obligations under this Agreement.




(b)

Except as otherwise specified in this Agreement, all costs and expenses,
including, without limitation, fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated by this Agreement shall be paid by the party incurring
such costs and expenses.





8




--------------------------------------------------------------------------------




Section 16.

Amendments; Waivers; Etc.




No amendment or waiver of any provision of this Agreement, and no consent to any
departure by any Grantor herefrom, shall in any event be effective unless the
same shall be in writing and signed by the Secured Party, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.  No failure on the part of the Secured Party to
exercise, and no delay in exercising any right hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.




Section 17.

Notices, Etc.




All notices and other communications provided for hereunder shall be either (i)
in writing (including telegraphic, telecopier or telex communication) and
mailed, telegraphed, telecopied, telexed or otherwise delivered or (ii) by
electronic mail (if electronic mail addresses are designated as provided below)
confirmed immediately in writing addressed to the addresses specified on the
signature page of this Agreement; or, as to any party, at such other address as
shall be designated by such party in a written notice to the other parties.  All
such notices and other communications shall, when mailed, sent by courier
service for next day delivery, telecopied, telexed, sent by electronic mail or
otherwise, be effective when confirmed by telex answerback, sent by electronic
mail and confirmed in writing, or otherwise delivered (or confirmed by a signed
receipt), respectively, addressed as aforesaid.  Delivery by telecopier of an
executed counterpart of any amendment or waiver of any provision of this
Agreement or Schedule hereto shall be effective as delivery of an original
executed counterpart thereof.




Section 18.

Continuing Security Interest; Assignments




This Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until payment in full in cash of the
Secured Obligations, (b) be binding upon the Grantor, its successors and assigns
and (c) inure to the benefit of the Secured Party and its respective successors,
transferees and assigns.  Without limiting the generality of the foregoing
clause (c), the Secured Party may assign or otherwise transfer all or any
portion of its rights and obligations under the Note (including, without
limitation, all or any portion of the Advances owing to it and the Note held by
it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to the Secured Party herein or
otherwise subject to the terms of the Intercreditor Agreement.




Section 19.

Release; Termination




(a)  Upon any sale, lease, transfer or other disposition of any item of
Collateral of the Grantor made in compliance with this Agreement, the Secured
Party will, at the Grantor’s expense, execute and deliver to the Grantor such
documents as the Grantor shall reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted
hereby; provided, however, that (i) at the time of such request and such release
no Default shall have occurred and be continuing, and (ii) the Grantor shall
have delivered to the Secured Party a form of release for execution by the
Secured Party and a certificate of the Grantor to the effect that the
transaction is in compliance with the this Agreement and as to such other
matters as the Secured Party may reasonably request.




(a)

Upon the earlier of (i)  satisfaction in full of the Secured Obligations
(whether by payment in cash or conversion into common stock) and (ii) 
realization and application to the payment of the Secured Obligations of the
amounts specified in Section 14(e), the pledge and security interest granted
hereby shall terminate and all rights to the Collateral shall revert to the
Grantor.  Upon any such termination, the Secured Party will, at the Grantor’s
expense, execute and deliver to the Grantor such documents as the Grantor shall
reasonably request to evidence such termination.




Section 20.

Execution in Counterparts




This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Agreement by telecopier shall be
effective as delivery of an original executed counterpart of this Agreement.




Section 21.

Governing Law




This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Maryland.





9




--------------------------------------------------------------------------------




Section 22.

Waiver of Jury Trial




The Grantor hereby knowingly, voluntarily and irrevocably waives all right to
trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement or any
course of conduct, course of dealing or statements (whether oral or written) or
actions of the Secured Party in the negotiation, administration, performance or
enforcement thereof.




Section 23.

Entire Agreement




The Agreement, the Warrant contemplated thereby, the Subordinated Convertible
Note and the documents contemplated hereby and thereby, including the
Termination Agreement and Mutual General Release and Intercreditor Agreement of
even date constitute the entire agreement between the parties thereto with
respect to the transactions contemplated thereby.  Without limiting the
generality of the foregoing, the foregoing documents supersede any and all
documents executed by the parties prior to the date hereof, including without
limitation the Term Sheet dated January 11, 2012.








10




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.







HEALTH ENHANCEMENT PRODUCTS, INC.

By

/s/ Philip M. Rice, II                        

Philip M. Rice, II, CFO

Address for Notices:

7 West Square Lake Rd.

 Bloomfield Hills, MI 48302










THE VENTURE GROUP LLC

By

/s/ David J. Rice                              

David J. Rice, Managing Member

Address for Notices:

1122 Kenilworth Drive, Suite 100

Towson, Maryland 21204








11




--------------------------------------------------------------------------------

Schedule I to the

Security Agreement




LOCATION, CHIEF EXECUTIVE OFFICE, PLACE WHERE AGREEMENTS ARE MAINTAINED, TYPE OF
ORGANIZATION, JURISDICTION OF ORGANIZATION AND ORGANIZATIONAL IDENTIFICATION
NUMBER




Location*

Chief Executive Office*

Place Where Agreements are Maintained*

Type of Organization

Jurisdiction of Organization

Organizational I.D. No.

 

 

 

Corporation

Nevada

87-0699977

*

7 West Square Lake Rd.

 Bloomfield Hills, MI 48302








12




--------------------------------------------------------------------------------

Schedule II to the

Security Agreement

LOCATION OF EQUIPMENT




Locations of Equipment:

7740 East Evans Road, Scottsdale, AZ











13




--------------------------------------------------------------------------------

Schedule III to the

Security Agreement

CHANGES IN NAME, LOCATION, ETC.




Changes in the Grantor’s Name (including new grantor with a new name and names
associated with all predecessors in interest of the Grantor)The Grantor was
formerly known as “Western Glory Hole, Inc.”

 

Changes in the Grantor’s Location

 

Changes in the Grantor’s Chief Executive Office

7 West Square Lake Rd.

 Bloomfield Hills, MI 48302

 

Changes in the Location of Equipment

 

Changes in the Place Where Agreements are Maintained

7 West Square Lake Rd.

 Bloomfield Hills, MI 48302

 

Changes in the Type of Organization

 

Changes in the Jurisdiction of Organization

 

Changes in the Organizational Identification Number








14




--------------------------------------------------------------------------------

Schedule IV to the

Security Agreement

INTELLECTUAL PROPERTY

I.  Patents

S&W Reference No.

Title

Country

Patent/Application Number

Status

54758.0100

Composition and Use of Phyto-percolate For Treatment of Disease

U.S.

7,807,622

Issued Patent

54758.0101

Composition and Use of Phyto-percolate For Treatment of Disease

Australia

2006320264

First Examination Report issued, response due 8/12/12

54758.0103

Composition and Use of Phyto-percolate For Treatment of Disease

Canada

2,631,773

Petition for Examination due 12/4/11

54758.0105

Composition and Use of Phyto-percolate For Treatment of Disease

European Union

6758513.3

Examination in progress, annuity due 10/31/11

54758.0110

Composition and Use of Phyto-percolate For Treatment of Disease

Japan

2008-543545

Examination in progress, annuity due 10/31/11

54758.0117

Composition and Use of Phyto-percolate For Treatment of Disease

U.S.

12/897,574

Awaiting Examination

54758.0300

Composition and Method For Affecting Cytokines and HF-κB

U.S.

12/947,684

First Office Action issued, response due 12/9/11

54758.0316

Composition and Method For Affecting Cytokines and HF-κB

PCT

PCT/US2010/056862

First Examination Report issued, national stage filing deadline of 5/16/12

54758.0400

Composition and Use of Phyto-percolate For Treatment of Disease

U.S.

12/067,735

Restriction requirement issued, response due 11/20/11

 

Agents and mechanisms for treating hypercholestemia

U.S.

25713

Awaiting Examination








15




--------------------------------------------------------------------------------




II.  Domain Names and Trademarks




Domain Name/Mark

Country

Mark

Reg. No.

Applic. No.

Filing Date

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 




III.  Trade Names




Names

ProAlgaZyme

 

 




IV.  Copyrights




Title of Work

Country

Title

Reg. No.

Applic. No.

Filing Date

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




V.  IP Agreements




IP Agreements





16




--------------------------------------------------------------------------------




Exhibit A to the

Security Agreement




FORM OF SUBORDINATED INTELLECTUAL PROPERTY SECURITY AGREEMENT




This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated January 26, 2012, is made by HEALTH ENHANCEMENT PRODUCTS, INC.
(the “Grantor”) in favor of THE VENTURE GROUP LLC, as secured party (the
“Secured Party”).




WHEREAS, the Grantor has entered into a Subscription Agreement, , Subordinated
Convertible Note and Warrant Agreement dated as of January_, 2012 (collectively
(the “Loan Documents”)with Secured Party.  Terms defined in the Loan Documents
and not otherwise defined herein are used herein as defined in the Loan
Documents.




WHEREAS the Secured Party, Grantor and HEP Investments, LLC have executed that
certain Intercreditor Agreement of even date herewith (“Intercreditor
Agreement”).




WHEREAS, as a condition to the funding of the Company’s Subordinated Convertible
Preferred Note (the “Note”), the Grantor has executed and delivered that certain
Security Agreement dated January 26, 2012 made by the Grantor to the Secured
Party (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”).




WHEREAS, under the terms of the Security Agreement, the Grantor has granted to
the Secured Party a subordinated security interest in, among other property,
certain intellectual property of the Grantor, and has agreed as a condition
thereof to execute this IP Security Agreement for recording with the U.S. Patent
and Trademark Office, the United States Copyright Office and other governmental
authorities.




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees as follows:




SECTION 1.  Grant of Security.  The Grantor hereby grants to the Secured Party a
subordinated security interest in all of the Grantor’s right, title and interest
in and to the following (the “Collateral”):




(i)

the patents and patent applications set forth in Schedule A hereto (the
“Patents”);




(ii)

the trademark and service mark registrations and applications set forth in
Schedule B hereto (provided that no security interest shall be granted in United
States intent-to-use trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby (the “Trademarks”);




(iii)

all copyrights, whether registered or unregistered, now owned or hereafter
acquired by the Grantor, including, without limitation, the copyright
registrations and applications and exclusive copyright licenses set forth in
Schedule C hereto (the “Copyrights”);




(iv)

all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of the
Grantor accruing thereunder or pertaining thereto;




(v)

any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and




(vi)

any and all proceeds of, collateral for, income, royalties and other payments
now or hereafter due and payable with respect to, and supporting obligations
relating to, any and all of the Collateral of or arising from any of the
foregoing.





17




--------------------------------------------------------------------------------




NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE SECURED PARTY ACKNOWLEDGES
AND AGREES THAT THE SECURITY INTEREST GRANTED TO IT HEREUNDER IS SUBORDINATE IN
ALL RESPECTS TO THE SECURITY INTEREST GRANTED TO HEP IN THE SECURITY AGREEMENTS
DELIVERED BY GRANTOR TO HEP (“HEP SECURITY AGREEMENTS”), AND THAT ALL RIGHTS
GRANTED TO THE SECURED PARTY ARE SUBJECT TO THE SECURITY INTEREST GRANTED TO HEP
AND TO THE INTERECREDITOR AGREEMENT.




SECTION 2.  Security for Obligations.  The grant of a security interest in, the
Collateral by the Grantor under this IP Security Agreement secures the payment
of all Obligations of the Grantor now or hereafter existing under or in respect
of the Loan Documents, whether direct or indirect, absolute or contingent, and
whether for principal, reimbursement obligations, interest, premiums, penalties,
fees, indemnifications, contract causes of action, costs, expenses or otherwise.
 




SECTION 3.  Recordation.  The Grantor authorizes and requests that the Register
of Copyrights, the Commissioner for Patents and the Commissioner for Trademarks
and any other applicable government officer record this IP Security Agreement.




SECTION 4.  Execution in Counterparts.  This IP Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.




SECTION 5.  Grants, Rights and Remedies.  This IP Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement.  The
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Secured Party with
respect to the Collateral are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated herein by reference as if
fully set forth herein, all of which are subject to the Intercreditor Agreement.




SECTION 6.  Governing Law.  This IP Security Agreement shall be governed by, and
construed in accordance with, the laws of the State of Maryland.




SECTION 7.  Waiver of Jury Trial.  The Grantor hereby knowingly, voluntarily and
irrevocably waives all right to trial by jury in any action, proceeding or
counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this IP Security Agreement or any course of conduct, course of
dealing or statements (whether oral or written) or actions of the Secured Party
in the negotiation, administration, performance or enforcement thereof.




IN WITNESS WHEREOF, the Grantor has caused this IP Security Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.




HEALTH ENHANCEMENT PRODUCTS, INC.




By

/s/ Philip M. Rice, II                   

Name: Philip M. Rice, II, CFO

Title:




Address for Notices:

7 West Square Lake Rd.




 Bloomfield Hills, MI 48302














18




--------------------------------------------------------------------------------

Exhibit B to the

Security Agreement




FORM OF SUBORDINATED INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT




This INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT (this “IP Security
Agreement Supplement”) dated ________, ____, is made by HEALTH ENHANCEMENT
PRODUCTS, INC. (the “Grantor”) in favor of THE VENTURE GROUP LLC, as secured
party (the “Secured Party”).




WHEREAS, the Grantor has entered into a Subscription Agreement, Subordinated
Convertible Note and Warrant Agreement dated as of January 26, 2012
(collectively, the “Loan Documents”) with the Secured Party.  Terms defined in
the Loan Agreements and not otherwise defined herein are used herein as defined
in the Loan Agreements.




WHEREAS, pursuant to the Loan Documents, the Grantor has executed and delivered
that certain Security Agreement dated January _, 2012 made by the Grantor to the
Secured Party (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) and that certain
Subordinated Intellectual Property Security Agreement dated January 26, 2012 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “IP Security Agreement”).




WHEREAS the Secured Party, Grantor and HEP Investments, LLC have executed that
certain Intercreditor Agreement of even date herewith (“Intercreditor
Agreement”).




WHEREAS, under the terms of the Security Agreement, the Grantor has granted to
the Secured Party a subordinated security interest in the Additional Collateral
(as defined in Section 1 below) of the Grantor and has agreed as a condition
thereof to execute this IP Security Agreement Supplement for recording with the
U.S. Patent and Trademark Office, the United States Copyright Office and other
governmental authorities.




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees as follows:




SECTION 1.  Grant of Security.  The Grantor hereby grants to the Secured Party a
subordinated security interest in all of the Grantor’s right, title and interest
in and to the following (the “Collateral”):




(i)

the patents and patent applications set forth in Schedule A hereto (the
“Patents”);




(ii)

the trademark and service mark registrations and applications set forth in
Schedule B hereto (provided that no security interest shall be granted in United
States intent-to-use trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby (the “Trademarks”);




(iii)

the copyright registrations and applications and exclusive copyright licenses
set forth in Schedule C hereto (the “Copyrights”);




(iv)

all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of the
Grantor accruing thereunder or pertaining thereto;




(v)

all any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and




(vi)

any and all proceeds of, collateral for, income, royalties and other payments
now or hereafter due and payable with respect to, and supporting obligations
relating to, any and all of the foregoing or arising from any of the foregoing.





19




--------------------------------------------------------------------------------




NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE SECURED PARTY ACKNOWLEDGES
AND AGREES THAT THE SECURITY INTEREST GRANTED TO IT HEREUNDER IS SUBORDINATE IN
ALL RESPECTS TO THE SECURITY INTEREST GRANTED TO HEP IN THE SECURITY AGREEMENTS
DELIVERED BY GRANTOR TO HEP (“HEP SECURITY AGREEMENTS”), AND THAT ALL RIGHTS
GRANTED TO THE SECURED PARTY ARE SUBJECT TO THE SECURITY INTEREST GRANTED TO HEP
AND TO THE INTERECREDITOR AGREEMENT.




SECTION 2.  Supplement to Security Agreement.  Schedule IV to the Security
Agreement is, effective as of the date hereof, hereby supplemented to add to
such Schedule the Additional Collateral.




SECTION 3.  Security for Obligations.   The grant of a security interest in the
Additional Collateral by the Grantor under this IP Security Agreement Supplement
secures the payment of all Obligations of the Grantor now or hereafter existing
under or in respect of the Loan Documents, whether direct or indirect, absolute
or contingent, and whether for principal, reimbursement obligations, interest,
premiums, penalties, fees, indemnifications, contract causes of action, costs,
expenses or otherwise.




SECTION 4.  Recordation.  The Grantor authorizes and requests that the Register
of Copyrights, the Commissioner for Patents and the Commissioner for Trademarks
and any other applicable government officer to record this IP Security Agreement
Supplement.




SECTION 5.  Grants, Rights and Remedies.   This IP Security Agreement Supplement
has been entered into in conjunction with the provisions of the Security
Agreement.  The Grantor does hereby acknowledge and confirm that the grant of
the security interest hereunder to, and the rights and remedies of, the Secured
Party with respect to the Additional Collateral are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated herein by
reference as if fully set forth herein , all of which are subject to the
Intercreditor Agreement .




SECTION 6.  Governing Law.  This IP Security Agreement Supplement shall be
governed by, and construed in accordance with, the laws of the State of
Maryland.




SECTION 7.  Waiver of Jury Trial.  The Grantor hereby knowingly, voluntarily and
irrevocably waives all right to trial by jury in any action, proceeding or
counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this IP Security Agreement Supplement or any course of conduct,
course of dealing or statements (whether oral or written) or actions of the
Secured Party in the negotiation, administration, performance or enforcement
thereof.




SECTION 8.  IN WITNESS WHEREOF, the Grantor has caused this IP Security
Agreement Supplement to be duly executed and delivered by its officer thereunto
duly authorized as of the date first above written.




HEALTH ENHANCEMENT PRODUCTS, INC.




By:

/s/ Philip M. Rice, II                   

Name: Philip M. Rice, II, CFO




Address for Notices:

7 West Square Lake Rd.

 Bloomfield Hills, MI 48302





20


